Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by Harrison et al. (US 2020/0060007 A1, hereinafter “Harrison”). 
Regarding claim 1, Harrison discloses a lighting device comprising:
two or more light sources ([0007]); 
a controller ([0019], [0040]), wherein the controller adjusts a light output of the light sources; 
a processor ([0040]); 
non-transitory memory for data storage ([0043]); 
stored settings in the non-transitory memory ([0080-[0083]);
 at least one input device ([0233]); 
a feedback control system ([0267]); 
wherein the feedback control system ([0267]):
receives a reference input ([0050], [0294]) representing an optimum circadian rhythm profile ([0294]);
 wherein the optimum circadian rhythm profile is stored in the memory ([0485]); 
receives input data from the input device ([0072]); wherein the controller:
modifies the reference input based on the input data ([0233], [0234]); and 
wherein the controller controls the light output according to the stored settings and the modified reference input to improve the circadian rhythm of a user ([0267], [0272], [0273]).  

Regarding claim 2, Harrison discloses the invention of claim 1, wherein the input devices comprise one or more of a touch screen, a button, a dial, a motion sensor, a microphone, a proximity sensor, a pressure sensor, a motion sensor, a user interface device, a mechanical sensor, Vision and Imaging Sensors, a camera, a temperature sensor, a radiation sensor, a position sensor, a photoelectric sensor, a particle sensor, a humidity sensor, a gas or chemical sensor, a force sensor, a flow sensor, an electrical sensor, a contact sensor, a mechanical device, and an electrical sensor (at least [0287]).  

Regarding claim 3, Harrison discloses the invention of claim 2, wherein the user interface device is at least one of: a smart phone, a computer, an input device integrated to the lighting device, and a mobile device ([0443]).17 Docket No. RL191020

Regarding claim 4, Harrison discloses the invention of claim 1, further comprising: a base structure supporting two or more planer surfaces ([0071], [0082]); wherein the light sources shine light onto the one or more planer surfaces ([0071]).  

Regarding claim 5, Harrison discloses the invention of claim 4, wherein at least one of the two or more planar surfaces are translucent allowing at least some of the light from the light sources to shine through the planer surfaces ([0304]).  

Regarding claim 7, Harrison discloses the invention of claim 1, further comprising a network device ([0092]); and one or more wireless transmitter and receivers with at least one antenna ([0483]); and wherein the network device connects to an additional one or more likely equipped lighting device ([0397]).  

Regarding claim 8, Harrison discloses the invention of claim 7, wherein the network device is connected to at least one of: a local area network ([0259]), a wide area network and a cloud-based network ([0397]).  

Regarding claim 9, Harrison discloses the invention of claim 7, wherein the processor sends a control signal to the controller based on at least one of: one or more user inputs ([0286]), a signal from the network device, and the stored settings ([0264]).  

Regarding claim 10, Harrison discloses the invention of claim 7, wherein movement is simulated by sequencing the light output of two or more lighting devices ([0382]).  

Regarding claim 11, Harrison discloses the invention of claim 1, wherein the light source simulates movement by changing at least one of: the color, brightness and frequency of the light output ([0308], [0344]).  

Regarding claim 12, Harrison discloses the invention of claim 1, wherein the light source simulates movement by changing at least one of: the color, brightness and frequency of the light output ([0316]-[0217]).18 Docket No. RL191020

Regarding claim 13, Harrison discloses the invention of claim 1, wherein the light sources simulate movement by separating the light output into two or more channels ([0079]); wherein each channel changes at least one of the brightness ([0407]), color and frequency of the light output ([0064]); wherein the harmonics generated between the channels create a movement effect ([0003]).  

Regarding claim 14, Harrison discloses the invention of claim 1, wherein movement is simulated by sequencing the light output of the two or more light sources in a lighting device ([0453]).  

Regarding claim 15, Harrison discloses the invention of claim 1, wherein the circadian rhythm of a user is stored in the stored settings as a specific profile for that user ([0025]-[0027]).  

Regarding claim 16, Harrison discloses the invention of claim 15, wherein a model is built representing the history of a user's profile over a time period ([0384], [0397]); wherein the model is modified based on changes to the user's profile over the time period ([0080], [0060]); wherein the model is stored in the stored settings ([0018], [0456]).  

Regarding claim 17, Harrison discloses the invention of claim 16, wherein the model predicts light output profiles that will gradually adjust the user's circadian rhythms to the optimum range after a disruption event that has changed the user's circadian rhythm to a less than optimum range ([0188], [0216], [0289], [0294]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of re Seid. 
Regarding claim 6, Harrison discloses the invention of claim 4, wherein the two or more planar surfaces each have a shape representing a natural plant-like appearance (note: aesthetic design choice for a given shape that might just look similar to something. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
7/16/2022